      Case 1:18-cv-11633-DLC Document 84 Filed 05/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 MAUREEN DOWE; ELVIE MOORE; and ESTHER :
 BUCKRAM, individually and on behalf of :
 those Class members similarly           :           18cv11633 (DLC)
 situated,                               :
                                         :                 ORDER
                          Plaintiffs,    :
                -v-                      :
                                         :
 PRUDENTIAL FINANCIAL INC., parent and :
 successor in interest to PRUDENTIAL     :
 SECURITIES, INC.; ERIC SCHWIMMER; and :
 JOHN DOES 1-25, fictitious persons and :
 entities,                               :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     This action was filed on December 12, 2018.         An Opinion and

Order of November 22, 2019 granted a motion to compel

arbitration of plaintiff’s claims against Prudential Financial

Inc. (“Prudential”) and Eric Schwimmer.       An Order of the same

day required the parties to file a status letter concerning the

arbitration of those claims by May 22, 2020.        Counsel for

Prudential and Schwimmer filed such a letter, indicating that

the plaintiffs have not commenced any arbitration proceedings in

the intervening six months.     Also on May 22, plaintiffs’ counsel

filed a letter stating that new counsel may appear on

plaintiffs’ behalf and requesting that the Court delay any
         Case 1:18-cv-11633-DLC Document 84 Filed 05/26/20 Page 2 of 2



action until new counsel files a notice of appearance.             No such

new counsel has yet appeared.        Accordingly, it is hereby

    ORDERED that plaintiffs have until June 5, 2020 to commence

arbitration proceedings.       Plaintiffs are warned that if such

proceedings are not commenced, their claims against Prudential

and Schwimmer may be dismissed with prejudice.

    IT IS FURTHER ORDERED that plaintiffs shall file, by June

12, a status letter indicating the status of arbitration or any

opposition to the dismissal of their claims against Prudential

and Schwimmer.

    IT IS FURTHER ORDERED that plaintiffs’ request for further

delay so that they can consult new counsel is denied.



Dated:       New York, New York
             May 26, 2020


                                           ____________________________
                                                   DENISE COTE
                                           United States District Judge




                                       2
